In the instant case an accusation was returned against the defendant as sheriff of Pushmataha county by the same grand jury and at the same term of court and at the same time as against the defendant in the case of the State of Oklahoma, Plaintiff in Error, v. George R. Childers, Defendant in Error, No. 17198, this day decided (122 Okla. 64, 252 P. 6). The rules and reasons set forth in said cause are applicable to the instant case.
This cause is therefore reversed, with direction to the district court to take such further action herein as the facts and law warrant.
NICHOLSON, C. J., and MASON, PHELPS, and HUNT, JJ., concur.